IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

)

)

)

) ID Nos. 1302016004 &

) 1303000324

) _

MICHAEL S. MUDE, )
)

Defendant. )

Submitted: June 3, 2016
Decided: Ju1y 7, 2016

Upon Defendant Michael S. Mude ’s Motions for Postconviction Relief and
Appointment of Counsel .
SUMMARILY DISMISSED.
ORDER

This 7“‘ day of Ju1y, 2016, upon preliminary consideration of the Defendant
Michae1 S. Mude’s Pro Se Motion for Postconviction Re1ief (D.I. 17 - ID No.
1302016004; D.I. 15 - ID No. 1303000324) and Motion of Appointment of
Counsel (D.I. 19 - ID No. 1302016004; D.I. 17 - ID No. 1303000324) under
Superior Court Criminal Rule 61(d), and the record in this matter, it appears to the
Court that:

(1) Michae1 Mude was indicted on April 15, 2013 on charges of Robbery

in the First Degree, Attempted Robbery in the First Degree and two counts of

Conspiracy in the Second Degree.l At the time, Mr. Mude was imprisoned in
Maryland. Mr. Mude filed a detainer pursuant to Delaware’s Uniform Agreement
on Detainers ("UAD"),Z on January 20, 2014, to answer his Delaware charges.

(2) On July l0, 2014, Mr. Mude pleaded guilty to charges of burglary
second degree and robbery second degree. The Court accepted the guilty plea but,
with the parties’ consent, deferred sentencing to a later date. The State
subsequently moved to declare Mr. Mude a habitual offender3 and have that status
applied to his burglary sentence." At Mr. Mude’s sentencing on August 29, 2014,
the Court found beyond a reasonable doubt that he met the requirements for
habitual offender status.$ The Court then sentenced Mr. Mude, as required, to
eight years at Level V to be served under the provisions of the Habitual Criminal

Act for the charge of burglary in the second degree,é and five years at level V,

1 DEL. CODE ANN. tit. ll, § 831 (2013) (first degree robbery); id. at § 531 (attempted first
degree robbery); id. at § 512 (second degree conspiracy).

2 1a ar § 2542__

3 Ia'. at § 42l4(a) (providing that a person who has been thrice previously convicted of a
felony and is thereafter convicted of another felony may be declared an habitual criminal; the
Court may then, in its discretion, impose a sentence of up to life imprisonment for that or any
subsequent fel0ny).

4 1).1. 13 _11) No. 1302016004.
5 D.l. 14 -11) No. 1302016004,,

6 DEL. CODE ANN. tit. ll, § 42l4(a) (20l3) (any person sentenced under § 42l4(a) must
receive a minimum sentence of not less than the statutory maximum penalty otherwise provided
for any fourth or subsequent Title ll violent felony which forms the basis of the State’s habitual

_2_

suspended immediately for diminishing levels of partial confinement and probation
for the charge of robbery second degree.7

(3) Mr. Mude now seeks postconviction relief under Superior Court
Criniinal Rule 6l. He argues: (l) that the 180-day time limit for trial set forth in
the UAD was not met; (2) ineffective assistance of counsel; (3) prosecutorial
misconduct; (4) judicial misconduct; and (5) Miranda violations.

(4) The Court has engaged in the preliminary consideration of his
application required under Rule 6l(d). The Court finds that, consistent with Rule
6l(i) and (d)(5), Mr. Mude’s motion should be SUMMARILY DISMISSED as
untimely.

(5) When considering applications for postconviction relief under its
criminal rules, this Court addresses any applicable procedural bars before turning

to the merits.g This policy protects the integrity of the Court’s rules and the finality

criminal petition); ia'. at §§ 825, 420l(c), and 4205(b)(4) (burglary second degree is a class D
felony with a statutory maximum of eight years imprisonment).

7 Sentencing Order, Michale S. Mude, ID N0s.1302()l6004 and 1303000324 (Del. Super.
Ct. Aug. 29, 20l4).

8 See, e.g., Ayers v. State, 802 A.Zd 278, 28l (Del. 20()2). See also Baz`ley v. State, 588
A.2d ll2l, 1127 (Del. l99l); Younger v. State, 580 A.Zd 552, 554 (Del. 1990) (citing Harris v.
Reed, 489 U.S. 255 (l989)).

_3-

of its judgments. Addressing the merits of a case that does not meet procedural
requirements effectively renders our procedural rules meaningless.g

(6) Mr. Mude’s motion for postconviction relief is controlled by the time
limitation provision of Rule 6l(i)(l).l0 The Court sentenced Mr. Mude on August
29, 2014. Superior Court Criminal Rule 6l(i)(l) requires postconviction motions
be filed not "more/than one year after the judgment of conviction is final . . ."“
And the limitation period of Rule 6l(i)(l) "begins thirty days after sentencing" if
the defendant does not take a direct appeal.lz In this case, Mr. Mude did not take a
direct appeal; therefore, Mr. Mude was required to file his postconviction motion
on or before September 28, 20l5. He filed his present motion on June 3, 20l6,

more than eight months too late. Accordingly, Mr. Mude’s postconviction motion

is plainly procedurally barred as untimely under Superior Court Criminal Rule

61(1)(1).

9 See State v. Cha0, 20(.)6 WL 2788l80, at *5 (Del. Super. Ct. Sept. 25, 2006) ("To protect

the integrity of the procedural rules, the Court should not consider the merits of a postconviction
claim where a procedural bar exists."); State v. Jones, 2002 WL 31028584, at *2 (Del. Super. Ct.
Sept. l0, 2002) (citing State v. Gattis, 1995 WL 79096l, at *3 (Del. Super. Ct. Dec. 28, 1995))

(same).

10 Superior Court Criminal Rule 6l(i)(l) states in relevant part: "Time limitation. A motion
for postconviction relief may not be filed more than one year after the judgment of conviction is
final . . ."

“ Super. cr crim. R. 61(1)(1).

‘2 Jackson v_ sm¢e, 654 A.zd 829, 832-33 (Del. 1995).

_4_

(7) Mr. Mude fails to plead that an exception to Rule 61 ’s procedural time
bar applies to his case.l3 He does not claim that this Court lacked jurisdiction,m
that "new evidence exists that creates a strong inference" of actual innocence,l§ or
that "a new rule of constitutional law, made retroactive to cases on collateral
review by the United States Supreme Court or the Delaware Supreme Court,
applies to [his] case and renders [his] conviction . . . invalid."l(’ So, Mr. Mude has
not shown an exception in Rule 6l(i)(5) applies, and the time bar to his claim
remains intact.

(8) While Mr. Mude seems to believe otherwise, his UAD claim does not
provide some alternative relief from Rule 61 ’s procedural requirements.w Even if
it could - which the plain language of Rule 61 belies - the Court notes that Mr.
Mude also has misinterpreted Delaware’s UAD statute. Under the UAD,
"prisoners incarcerated in a foreign state who have charges pending in Delaware

have specific rights to a trial in Delaware within 180 days of the giving of proper

13 Turnage v. State, 127 A.3d 396 (Del. 2015). See also State v. Roy, 2016 WL 1621589, at
*4 (Del. Super. Ct. Apr. 21, 2016).

14 Del. Super. Ct. Crim. R. 6l(i)(5) ("The bars to relief in paragraphs (1), (2), (3), and (4) of
this subdivision [i] shall not apply either to a claim that the court lacked jurisdiction or to a claim
that satisfies the pleading requirements of subparagraphs (2)(i) or (Z)(ii) of subdivision (d) of this
rule.").
Del. Super. Ct. Crim. R. 61(d)(2)(i). See also id. at (i)(5).
"" 1a ar (d)(z)(ii). see also zd. at (i)(s).

Def. Rule 61 Mot. at 3-4.

written notice of a demand for same."‘g Mr. Mude entered a guilty plea on July l0,
2014.‘9 lt is undisputed that the 180-day UAD deadline was Jely 20, 2014?° Ae
happened here, no UAD violation exists where a defendant enters a guilty plea
before the expiration of the UAD’s deadline.z‘ Tl1at Mr. Mude’s sentencing
occurred more than 180 days after his request for disposition of his Delaware

charges is of no moment.zz

18 State v. Faison, 2005 WL 697947, at *2 (Del. Super. Ct. Mar. 7, 2005) (quoting State v.

Devie, 1993 wL 138993, at *2 (Del. snper. Ct. Apn 7, 1993). see else DEL. conn ANN. tit. ll,
§ 2542 (2014).

19 see D.l. 10 _ lD Ne. 1302016004;1).1. ll - lD Ne. 130300324.

20 See, e.g., Def. Mem. of Law at 4.

21 see, e.g., Azexaeaer v. state 2008 wL 4809624 (Del. Nev. 5, 2008) (helding that a valid
guilty plea acts as a waiver to any postconviction claims of relief of any alleged errors or defects
that happened before the entry of the plea, and that "[b]ecause [defendant’s] claim of
improprieties under the Uniform Agreement on Detainers implicates alleged errors or defects
occurring prior to the entry of his plea," the claim was waived); Benner v. State, 2007 WL
4215005 (Del. Nov. 30, 2007) (finding that voluntary guilty plea waived claims that time limit
under UAD was violated); State v. Bryant, 2010 WL 5313480, at *3 (Del. Super. Ct. Nov. 29,
20l0) (denying UAD violation claim where defendant pled guilty before expiration of UAD
§ 2543’s 120-day trial deadline); Clifton v. Britton, 2015 WL 4477695 at *4 (D. Del. July 22,
20l5) (denying UAD violation where defendant entered his guilty plea before the expiration of
the UAD’s detainer deadline).

22 see Gay v_ stete, 2006 wL 2986996 (Del. oet. 19, 2006) (UAD dees net apply te a
defendant whose charges already had been resolved by guilty plea and is solely awaiting
sentencing); see also State v. Lewis, 422 N.W.2d 768, 77l (Minn. Ct. App. 1988) ("the tenn
‘trial’ in [Minnesota’s UAD statute] does not include sentencing"); People v. Ball, 889 N.Y.S.2d
745, 746 (N.Y. App. Div. 2009) ("Defendant was not untried given his guilty plea . . . and [New
York’s UAD statute] is inapplicable where guilt has been established and defendant is awaiting
sentencing") (citations omitted); People v. Hastings, 903 P.2d 23, 27 (Colo. Ct. App. l994), as
modified on denial of reh ’g (Feb. l6, l995) (“Under the deferred sentence statute, a defendant’s
guilt is determined by the acceptance of defendant's guilty plea . . . Thus, the phrase ‘untried
indictment, information, or complaint’ as used in the UMDDA does not apply to those situations
in which a defendant has entered a guilty plea and the sentence is deferred. Here, the

_6_

(9) Having engaged in the preliminary consideration of the application
required under Rule 6l(d), the Court finds that "it plainly appears from the motion
for postconviction relief and the record of prior proceedings in the case that [Mr.
Mude] is not entitled to relief."23 His Motions for Postconviction Relief and

Appointment of Counsel, therefore, must be and are SUMMARILY

1)1sM1ssE1).
so oRDERED this 7"‘ day of July, 2016.

; @c/D

PAUL R. WALLACE, JUDGE

Original to Prothonotary

cc: Daniel McBride, Deputy Attomey General
Micahel C. Heyden, Esquire
Mr. Michael S. Mude, pro se

determination of defendant’s guilt was complete, no further charges were pending, and therefore,
the time requirement of the UMDDA was not triggered.").

23 Del. Super. Ct. Crim. R. 61 (d)(5) ("Summary dismissal. lf it plainly appears from the
motion for postconviction relief and the record of prior proceedings in the case that the movant is
not entitled to relief, the judge may enter an order for its summary dismissal and cause the

movant to be notified.").

_7_